Order entered April 22, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-00438-CV

                          IN RE TROY RANDELL EDMON, Relator


                  Original Proceeding from the 195th Judicial District Court
                                    Dallas County, Texas
                              Trial Court Cause No. F-13-71585

                                              ORDER
       Based on the Court’s opinion of this date, we DENY relator’s petition for writ of

mandamus. We DENY as moot relator’s objection to the assignment of any retired, associate,

or visiting judge who does not have competent jurisdiction to determine the petition for writ of

mandamus. Relator’s motion to recuse the Chief Justice will be determined by separate order.

In the ordinary course of the court’s operating procedures, the petition was assigned to a panel

that does not include any visiting judge or justice or the Chief Justice. We ORDER that relator

bear the costs of this original proceeding.


                                                       /s/   DAVID EVANS
                                                             JUSTICE